THE      AITORNEY               GENERAL
                             OF    TEXAS
rnmld c. lhrn               Auwr~~ ai.'~-EXAE
 *-mtNLIaaurr.
                               lLrrb   14. 1939




                                  Net ti rabealll~trlet  uhloh
                                       doe8mthave2o~igla8t
                                       Mlrol8eie8 but do.8 bmn
                                       eo 8eholmti88 by tlrtue




           %I118 pwtleulrr dwol dlBtrl8t Mm eoqtllod rlth
      ti1tb~l81t.8       f&W8t8t~~id,bUt8tdOcid  i8kitl&
      rithbld    Ui the p#ad       thmt th. trartf 8&Oh8tiU8         the
      dhtriat lul 8re not ‘ml.&JhalL88hOh8tia8.
             =?ublio8ohool &ua of Tox88 1938
             -mder cbpter      Nlamtom-c Nqual18atiar ?uad, II@-
      tiar4prwlde81
             bt~kUdtlndarth@~%8i#8                 Oftht8   &t8h8n
      be diatrlauted in suoh g uy 8~ to M8%8t             811 8choo1
      dl8triet8 Of aat ?8uW        tbVb -w        (20) 88hOb8tioe,
      eta .

             %utloa   4 pw~lde8:       8tatea.U   uad&provlmlon8 of
      thI8 bt 8-11        be dlQtt+d Vpon th8 bU18 Oi Qu tM8hW
      for my au&e         of 8UhOlMtie8 fPaa tuenty (20) to thief-
      flin   (35) . . :
.   .
        .   ...




                       *X8 88ld Wk.81 4lmtrlrtentitledto                        Itate     aid motrlth-
                                       th8 hot it &#.a 8othavo               tumtr        ‘or4laal’
                                      1*8, ht       h.8   b8~O   t-lltl     8@hOh8ti88?
                                Prm~lq'i&h88~~~u~;,u8                                   rl8hto dtl8otMt
                  8wtlraS       ottho
                            %8te*idWlldOrtbr)IwiBiOU          O?thi8 bt8&ll
                      bo (llrtrlbutod  in Mah l way unto urirt all rohool
                      lirtrptl    of not liner that8 tuent~ (n0) Uholmt%e8
                       l    l   .



                                8@ Ot?Oll4        Oftk"Rtnl         Aid   kU"potik8t

                           %ato aid mdor provl8lm8 of thl8 Ast rhall h
                      alottodupe!tth8 )ui8 of anetouherior        timb er
                                                                        lt
                                                             Y ( 5) urd
                      88hOlUti88 ira tWntr (m) to thlx'tr-tire
                          (1) e4ditltmal~har  fereaah aAditlo#mlthlrt~
                           fo) oeolutler,. . :
                                kid      8Mtian      fhtrtm mu:
                           -    bM18 tar UlieUtitiOtl @Ull k thr mt
                      saholutlo 8muwrrtion of white or 801OP.d ?8ae, u
                      th8 8UO v    k, iaotUditk# the tPUi8fOl.8 bt0 th8 d18-
                      trLet*.         . .

                            lb U’8 of th8 opinlsnthbt u a rrhool di8trict Y8tlm
                  all of the other requlrment8 88 plrovldod by tho "Rur81t~~elaw ,
                  md at tha tln ha8 twenty (to) roholutlro, lmlud
                  truuferod   ia M   thmo mumrated ia t& dirt-at,      t 18
                  entitle4 to rurkl aid.